DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
Claims 1 and 6-9 have been amended. Claims 11-17 are newly added. Claims 1-9 and 11-17 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection is revised in response to the amendments. Applicant’s remarks are addressed insofar as they are relevant to the present rejection. 

Claim Rejections - 35 USC § 103
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al (CN 106692179) in view of Tako et al (Agric. Biol. Chem., 1984). Because Ling is not in English, the examiner is relying on the machine translation to indicate its contents. 
Claim 6 has been amended to clarify that it is drawn to a method of treating osteoarthritis.

The reference is silent regarding the use of deacetylated XG. 
Tako teaches the preparation of deacetylated XG and determines that this product has higher dynamic viscoelasticity than native XG. See abstract and page 2988, 1st paragraph.   
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Ling method by preparing a 0.5% to 1.5% solution of a deacetylated XG for intra-articular injection in the treatment of osteoarthritis with a reasonable expectation of success. The artisan would be motivated to substitute the deacetylated XG because of its increased viscoelasticity. In the absence of unexpected results, it would be within the scope of the artisan to optimize concentration, osmotic pressure and pH within the guidelines set forth in Ling.     
Applicant’s arguments filed January 19, 2022 have been fully considered but they are not persuasive.
Applicant first argues that there is no rationale for combining Ling and Tako. This is not found to be persuasive. Applicant fails to address the rationale clearly set forth in the rejection. That is, Ling suggests the use of regular XG for viscosupplementation in the treatment of OA. Tako teaches that deacetylation of XG increases its viscoelasticity, the property critical to its use in viscosupplementation. 
.       

Claims 1-9, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al (CN 106692179) and Su et al (US 8,623,839) in view of Tako et al (Agric. Biol. Chem., 1984).
Claim 1 has been amended to require the presence of monosodium and disodium phosphate in the product. New claim 17 requires these components in the product to be administered in the method. New claims 11-16 require various combinations of components, sodium hyaluronate, chondroitin sulfate, and trehalose.  
Ling and Tako teach as set forth above. The references are silent regarding the addition of phosphates, trehalose or the other recited polysaccharides.

It would have been obvious at the time the application was filed to prepare a composition of and administer deacetylated XG, further including another viscous polysaccharide, such as SH and/or CS in a phosphate buffer with trehalose, for the treatment osteoarthritis with a reasonable expectation of success. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be used for the same purpose, in order to form a third composition to be used for the very same purpose … [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980)(citations omitted). Furthermore, Su had established that it is known to combine polysaccharides for this treatment. 

s 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al (CN 106692179) and Su et al (US 8,623,839) in view of Tako et al (Agric. Biol. Chem., 1984) and Chen et al (Eur. J. Med. Chem., 2017).
Ling, Tako and Su teach as set forth above. The references are silent regarding chitosan. 
Chen reviews the use of polysaccharides in OA therapy. The reference reiterates that regular XG, per se, can be injected once a week for 5 weeks with no obvious systemic toxic effects. The intra-articular injections can protect cartilage, inhibit the progress of experimental OA and reduce inflammation. See Section 3.1. The reference further in addition to SH and CS, chitosan is also known to be administered for the treatment of OA. Chitosan can induce the regeneration of chondrocytes, improve type II collagen and proteoglycan production, and promote cartilage repair and protection. See Section 2.3. 
It would have been obvious at the time the application was filed to prepare a composition of and administer deacetylated XG, further including another viscous or cartilage-protective polysaccharide, such as SH and/or CS and/or chitosan in a phosphate buffer with trehalose, for the treatment osteoarthritis with a reasonable expectation of success. 
As above, it would be prima facie obvious to combine the recited polysaccharides for their additive and complementary effects. It is further noted that Su teaches that glucosamine would be a beneficial component to add to a product for the treatment of OA, but it is unstable in liquid phase and should added to a product immediately before injection. See col 12, lines 27-33. Chen teaches that a benefit of chitosan is that it depolymerizes to form glucosamine. A further benefit of adding chitosan is the administration of a product that would provide sustained delivery of glucosamine. In the absence of unexpected results, it would be obvious for one of ordinary skill to combine the recited components to prepare a product for the treatment of OA.    
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 












Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEIGH C MAIER/Primary Examiner, Art Unit 1623